Title: To Thomas Jefferson from George Jefferson, 27 April 1803
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 27th. Apl. 1803
          
          I have to acknowledge the receipt of your favor of the 24th. and to inform you that only four Hhds of your Tobacco have yet come down. I think it probable that if it were now here, it would command 7$:—the current price however is only about 33/. there being a much greater difference made this year on account of the quality than was ever known.
          I imagine that you must know it could not be sold before it comes down, except at a disadvantage, and of course that you did not intend the attempt should be made.
          Be so good as to inform me if you have heard any thing particular of the quality. I think I have understood that it is better this year than common.
          The seeds you mention shall be forwarded.
          I am Dear Sir Yr. very humble servt.
          
            Geo. Jefferson
          
        